12 F.3d 206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Dennis WILLIAMS, Petitioner.
No. 93-8052.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 19, 1993.

On Petition for Writ of Mandamus.
Dennis Williams, pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Dennis Williams petitions this Court for mandamus relief.  He alleges that the district court has failed to act on his Fed.R.Civ.P. 60 motion in a reasonable time.  We deny the petition.


2
The district court docket reveals that the court has acted on Williams's motion.  The docket reveals that Williams's motion was never filed in the district court.  However, the district court acted on the motion when it received a copy of the mandamus petition, which included the motion.  The court denied the motion on October 18, 1993.  Thus, Williams's request for mandamus relief is moot:  he has received the relief he requests.  Therefore, although we grant Williams in forma pauperis status, we deny his petition.


3
PETITION DENIED.